Exhibit 10.1

Execution Version

Mr. Phupinder Gill

c/o CME Group Inc.

20 South Wacker Drive

Chicago, Illinois 60606

Dear Phupinder:

This letter agreement (this “Agreement”) will set forth our mutual understanding
as to the rights and obligations of you and CME Group Inc. (the “Company”) in
connection with your retirement. This Agreement will be effective as of
November 11, 2016.

In consideration of the mutual promises and agreements set forth below, you and
the Company agree as follows:

1. RETIREMENT. You are stepping down as the Company’s Chief Executive Officer
and from all other positions that you hold as an officer of the Company and its
affiliates effective immediately. You are also resigning from the Board of
Directors of the Company (and from the board of any Company affiliate on which
you serve, including, without limitation, those set forth on Exhibit A hereto),
effective on December 31, 2016. You agree to execute such documents and take
such actions as may be necessary or desirable to further effectuate the
foregoing. From and after the date hereof until December 31, 2016 (the
“Retirement Date”) you will be on paid leave of absence from the Company; your
retirement shall be effective upon the Retirement Date. You shall have access to
the Company’s facilities, computer and email systems until the close of business
on November 17, 2016 and not thereafter unless such access is authorized in
advance by the Company’s Chief Executive Officer or President, except that you
will continue to have access to your email until December 5, 2016. From and
after the date hereof, you will not take any action to bind the Company or any
affiliate or hold yourself out as being able to do so and you shall not make any
statements on behalf of the Company or any affiliate or in any such capacity.
You agree to make yourself reasonably available to the Company to perform such
services as the Company’s Chief Executive Officer or President may reasonably
request from and after the date hereof until the Retirement Date.

2. TREATMENT OF COMPENSATION. You will receive the following compensation and
benefit treatment:

2.1 Payments.

(a) Base Salary; Vacation; Payment Following Signing. Through the Retirement
Date, you shall continue to receive (i) your annual base salary at its current
rate; and (ii) the same benefits as are provided to you as of the date of this
Agreement. Following your Retirement Date, you shall receive payment in respect
of your accrued and unused vacation in accordance with the Company’s policies
and procedures.



--------------------------------------------------------------------------------

In consideration of your execution of this Agreement and subject to Section 5.7
below, the Company will pay to you $100,000, which amount will be paid to you as
soon as practicable following the date hereof.

(b) Retirement Payment. Subject to your signing and not timely revoking the
Release (as defined in Section 4 hereof) and Section 5.7 below, the Company
shall pay to you the payment described in Section 7(d)(2) of that certain
Agreement, effective as of November 11, 2015 between you and the Company (the
“Employment Agreement”), which payment shall be made within 14 days following
the date the Release becomes irrevocable and which payment shall be reduced by
$100,000 and therefore shall equal $2,400,000. You acknowledge and agree that
the lump sum payments described in Section 2.1(a) and this Section 2.1(b) shall
not be subject to deferrals in respect of, or result in any matching, make-whole
or other contributions to, any qualified, non-qualified or other benefit plan of
the Company. You further acknowledge that you will not be entitled to any
payment under the Company’s annual bonus plan or any other annual incentive
program in respect of the Company’s 2016 fiscal year.

2.2 Equity Awards. Subject to your signing and not timely revoking the Release,
equity awards granted to you after August 5, 2009 shall be treated as set forth
in in Section 7(d)(3) of the Employment Agreement. The treatment of all awards
of options and shares granted to you prior to August 5, 2009 shall be governed
by the terms and conditions of such awards at the time of grant. Any accelerated
vesting pursuant to the preceding two sentences shall be reflected in the
Company’s records within five business days following the effectiveness of the
Release. You will not be entitled to receive any additional equity or equity
based awards from and after the date hereof.

2.3 Employee Welfare, Medical and 401(k) Benefits. Upon the Retirement Date, you
shall cease to be an active participant in all Company benefit plans. Following
the Retirement Date, the Company shall provide to you all employee benefits due
to you under the terms of the Company’s benefit plans in which you participate
as in effect immediately prior to the Retirement Date in accordance with the
terms of such benefit plans, including any accrued benefits under the Company’s
401(k) (the “401(k) Plan”), which shall be paid to you in accordance with the
terms of the 401(k) Plan. Notwithstanding the foregoing (and whether or not the
Release becomes effective), following the Retirement Date you will be entitled
to the benefits described in Section 7(f) of the Employment Agreement, in
accordance with the terms thereof.

2.4 Business Expense Reimbursement. The Company shall reimburse you for all
reasonable travel, entertainment or other expenses incurred by you prior to the
date hereof, in accordance with the Company’s expense reimbursement policy. No
reimbursement shall be available for expenses incurred following the date
hereof, unless approved in writing in advance by the Company’s Chief Executive
Officer or President.

2.5 Other. Your participation in all Company perquisites shall cease as of the
date hereof. The payment and benefits provided to you hereunder that are
contingent upon the effectiveness of the Release are referred to herein as the
“Retirement Benefits.”

 

2



--------------------------------------------------------------------------------

3. RESTRICTIVE COVENANTS; COOPERATION.

3.1 You agree that the provisions of Sections 8, 9, 10 and 11 of the Employment
Agreement shall survive and continue to apply following the Retirement Date. You
agree that, following the Retirement Date, you shall comply with the Company’s
reasonable requests for cooperation with respect to matters in which you were
involved or with respect to which you have relevant knowledge. After the
Retirement Date, the Company will pay you a per diem of $3,500 with respect to
any requests that involve more than an hour of your time and will reimburse all
pre-approved reasonable expenses incurred by you with respect to such
post-termination cooperation.

4. RELEASE OF CLAIMS.You hereby acknowledge that the Company’s obligation to
provide you with the Retirement Benefits are in addition to any payments or
benefits to which you are entitled under law, contract or otherwise and are
contingent upon your execution of this Agreement, including the release of
claims set forth in this Section 4 and your execution of a subsequent release of
claims (in the form attached hereto as Exhibit B) which must be executed within
the twenty one (21) day period immediately following the Retirement Date (such
subsequent release and is referred to herein as the “Release”). In the event
that you do not execute the Release or if you revoke the Release, the Company
shall not be required to provide you with the Retirement Benefits. For purposes
of this Agreement, the term “Releasee” shall mean, (a) the Company and its past,
present, and future parents, divisions, subsidiaries, partnerships, affiliates,
and other related entities; (b) the past, present, and future owners, trustees,
fiduciaries, administrators, shareholders, directors, officers, employees,
partners, agents, representatives, executives, and attorneys of each entity
identified in the preceding clause (a); and (c) the predecessors, successors,
and assigns of each entity identified in the preceding clauses (a) and (b) of
this sentence.

4.1 You, on behalf of yourself and anyone claiming through you or on your
behalf, hereby release the Company and the other Releasees with respect to any
and all claims, actions, causes of action, complaints, grievances, demands,
allegations, promises, and obligations for damages, and any and all other
demands you may have against a Releasee or has or has ever had, whether known or
unknown, concerning, relating to, or arising out of any alleged acts or
omissions by any of the Releasees from the beginning of time to the date on
which you execute this Agreement. Without limiting the generality of the
foregoing, the claims released by you hereunder include, but are not limited to:

(a) all claims for or related in any way to your employment, compensation, other
terms and conditions of employment, or cessation of employment with the Company;

(b) all claims that were or could have been asserted by you or on your behalf
against the Company or the other Releasee: (i) in any federal, state, or local
court, commission, or agency; (ii) under any public policy or common law theory;
or (iii) under any employment, contract, tort (including but not limited to
claims for intentional infliction of emotional distress), federal, state, or
local law, regulation, ordinance, or executive order; and

 

3



--------------------------------------------------------------------------------

(c) all claims that were or could have been asserted by you or on your behalf
arising under any of the following laws, as in effect or amended from time to
time: Title VII of the Civil Rights Act of 1964, Sections 1981 and 1981a of the
Civil Rights Act of 1866, as amended, the Americans with Disabilities Act
(“ADA”), the Worker Adjustment and Retraining Notification Act (“WARN”), the
Genetic Information Nondiscrimination Act (“GINA”), the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Lilly Ledbetter Fair
Pay Act of 2009, the Occupational Safety and Health Act, the Dodd-Frank Act, the
Sarbanes-Oxley Act, the Executive Polygraph Protection Act, the Illinois Human
Rights Act, the Illinois Worker Adjustment and Retraining Notification Act, the
Illinois Constitution, the anti-retaliation provisions of applicable laws, and
any other applicable federal laws, state statutes and/or local ordinances.

Nothing in this Agreement shall be construed to prevent you from responding
truthfully to a valid subpoena, from filing a charge with, or participating in
any investigation conducted by, any state, local or federal administrative
agency, governmental agency, or regulatory body (including the Securities and
Exchange Commission, the Department of Justice, National Labor Relations Board,
and the Equal Employment Opportunity Commission) alleging violations of state,
local or federal laws or regulations.

4.2 You agree that, except as set forth in or referenced in this Agreement, you
are not entitled to any payment or benefits from any of the Releasees,
including, but not limited to, any payments or benefits under any plan, program
or agreement with any Releasee, including, but not limited to, the Employment
Agreement.

4.3 You are not releasing: (a) claims arising after you sign this Agreement;
(b) claims related to enforcement of this Agreement; (c) claims for accrued,
vested benefits under any employee benefit plan of the Company (including any
rights under the Company’s Senior Management Supplemental Deferred Savings Plan
or its Supplemental Executive Retirement Plan) or for reimbursement under any
group health or disability plan in which you participated in accordance with the
terms of such plans and applicable law; (d) any continuing rights to
indemnification by the Company; and/or (e) any claims or rights that cannot be
waived by law, including without limitation, your right to report possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or any other whistleblower protection provisions of state or federal law
or regulation.

4.4 You represent and warrant that: (a) you have not filed or initiated any
legal, equitable, administrative, or other proceeding(s) against any of the
Releasees; (b) to your knowledge, no such proceeding(s) have been initiated
against any of the Releasees on your behalf; (c) you are the sole owner of any
alleged claims, demands, rights, causes of action, and other matters that are
released in Section 4.1 above; (d) the same have not been transferred or
assigned or caused to be transferred or assigned to any

 

4



--------------------------------------------------------------------------------

other person, firm, corporation or other legal entity; and (e) you have the full
right and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Agreement. You further agree that in the event of
any further proceedings whatsoever based upon any matter released herein, the
Company and each of the other Releasees shall have no further monetary or other
obligation of any kind to you, including without limitation, any obligation for
any costs, expenses and attorneys’ fees incurred by you or on your behalf.

4.5 You acknowledge and agree that you have no present or future right to
employment with the Company, and that you will not apply for rehire or otherwise
seek employment, engagement or contract with any Releasee at any time in the
future. You agree that you will immediately resign employment with any entity if
you determine after accepting employment that such entity is a Releasee.
Notwithstanding the foregoing, you shall not be required to resign employment
with an entity that becomes a Releasee as a result of a corporate transaction
that occurs after the date you commence employment with such entity.

4.6 Nothing in this Retirement Agreement is intended to be or shall be construed
as an admission by the Company or any of the other Releasees that any of them
violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to you or
otherwise. Each of the Releasees expressly denies any such illegal or wrongful
conduct.

4.7 You agree that you will not remove any Company property from Company
premises or make copies or other reproductions of any Company materials. You
represent that you have returned or will promptly return to the Company all
property belonging to the Company and/or the Releasees, including but not
limited to laptop, cell phone, passwords, computer user names, voicemail code,
phone cards, Company credit card, keys, card access to the building and office
floors, internal policies and other confidential business information and
documents and copies thereof, whether in electronic or hard copy form. You
further acknowledge and agree that the Company shall have no obligation to pay
or provide the Retirement Benefits unless and until you have satisfied all your
obligations pursuant to this paragraph. This paragraph does not apply to any
information or documents that were given to you in conjunction with your
compensation and benefits.

5. GENERAL PROVISIONS.

5.1 Severability. It is the desire and intent of the parties that the provisions
of this Agreement and Sections 8, 9, 10 and 11 of the Employment Agreement shall
be enforced to the fullest extent permissible. In the event that any one or more
of the provisions of this Agreement or such sections of the Employment Agreement
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remainder of this Agreement and such sections of the
Employment Agreement shall remain valid and enforceable and continue in full
force and effect to the fullest extent consistent with law. Moreover, if any one
or more of the provisions contained in this Agreement or such sections of the
Employment Agreement are held to be excessively

 

5



--------------------------------------------------------------------------------

broad as to duration, scope, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent compatible with applicable law.

5.2 Dispute Resolution. In the event of a dispute arising under or relating to
this Agreement (other than with respect to Sections 8, 9 or 10 of the Employment
Agreement or the provisions of the separate letter agreement between you and the
Company of even date herewith, all of which shall be governed by Section 11 of
the Employment Agreement), such dispute shall be subject to the provisions set
forth in Section 13 of the Employment Agreement.

5.3 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national or international courier
service (including Federal Express), and addressed to you at your last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, attention of the General Counsel of the
Company, or to such other address as either party may specify by notice to the
other actually received.

5.4 Successors and Assigns. This Agreement is personal to you and, without the
prior written consent of the Company, shall not be assignable by you otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by your legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

5.5 Governing Law; Captions; Amendment. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Illinois,
without regard to any state’s principles of conflict of laws. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. No waiver by either party of any breach by the other
party of any of the obligations or representations under this Retirement
Agreement shall constitute a waiver of any prior or subsequent breach.

5.6 Code Section 409A Compliance. The Company and you each hereby affirm that it
is their mutual view that the provision of payments and benefits described or
referenced herein are exempt from or in compliance with the requirements of
Section 409A of the Code and the Treasury regulations relating thereto (“Section
409A”) and that each party’s tax reporting shall be completed in a manner
consistent with such view. The Company and you each agree that upon the
Retirement Date, you will experience an involuntary “separation from service”
for purposes of Section 409A. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception. For purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent

 

6



--------------------------------------------------------------------------------

required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Retirement Date separation from service shall instead
be paid on the first business day after the date that is six months following
the Retirement Date (or death, if earlier). Neither the Company nor its
affiliates shall be liable in any manner for any federal, state or local income
or excise taxes (including but not limited to any taxes under Sections 409A of
the Code), or penalties or interest with respect thereto, as a result of the
payment of any compensation or benefits hereunder or the inclusion of any such
compensation or benefits or the value thereof in your income. You acknowledge
and agree that the Company shall not be responsible for any additional taxes or
penalties resulting from the application of Section 409A.

5.7 Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all amounts that
are required or authorized to be withheld, including, but not limited to,
federal, state and local taxes to be withheld by applicable laws or regulations.
Unless otherwise agreed between you and the Company at least five (5) business
days prior to the date upon which tax withholding is due with respect to awards
(other than stock options) which vest following the Retirement Date, the tax
withholding obligations with respect to such awards shall be satisfied by
withholding a number of shares with a fair market value as of the applicable
date equal to such withholding obligations. Tax withholding with respect to the
exercise of stock options shall continue to be governed by the terms of the
applicable plan and option agreement.

5.8 Preparation of Agreement. This Agreement will be interpreted in accordance
with the plain meaning of its terms and not strictly for or against any of the
parties hereto. Regardless of which party initially drafted this Agreement, it
will not be construed against any one party, and will be construed and enforced
as a mutually-prepared document.

5.9 Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company with respect to the subject matter herein and supersedes all
agreements, understandings and representations, written or oral, with respect to
those subjects prior to the execution hereof, including, but not limited to the,
Employment Agreement; provided that the provisions of the Employment Agreement
which are referenced herein shall survive and be enforced in accordance with
their terms. The provisions of this Agreement do not, and shall not be construed
to, modify any definition of “retirement” contained in any benefit plan of the
Company or an affiliate.

5.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and which together shall be deemed to be one and
the same instrument.

5.11 Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), you will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company or an affiliate that (a) is
made (i) in confidence

 

7



--------------------------------------------------------------------------------

to a Federal, State, or local government official, either directly or
indirectly, or to your attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If you
file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the trade secret to your attorney and use the
trade secret information in the court proceeding, if you (I) file any document
containing the trade secret under seal, and (II) do not disclose the trade
secret, except pursuant to court order. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section.

6. CONSULTATION WITH ATTORNEY; VOLUNTARY AGREEMENT. You understand and agree
that you have the right and have been given the opportunity to review this
Agreement and, specifically, the Release set forth in Section 4 above, with an
attorney of your choice. You also understand and agree that you are under no
obligation to consent to the Release. You acknowledge that you have read this
Agreement and the Release and understand their terms and that you enter into
this Agreement freely, voluntarily, and without coercion.

SIGNATURE PAGE FOLLOWS

 

8



--------------------------------------------------------------------------------

To indicate your understanding and acceptance of the terms set forth in this
Agreement, please sign and date this Agreement in the space provided below and
return it to me.

Sincerely,

CME GROUP INC.

 

By:   

/S/ JOHN. W. PIETROWICZ

  FEBRUARY 15, 2017 Print Name: JOHN W. PIETROWICZ   Date ACCEPTED AND AGREED:

/S/ PHUPINDER S. GILL

  FEBRUARY 16, 2017 Phupinder Gill   Date



--------------------------------------------------------------------------------

EXHIBIT A

Boards From Which the Executive Will Resign

 

  •   Chicago Mercantile Exchange Inc.

 

  •   Board of Trade of the City of Chicago, Inc.

 

  •   New York Mercantile Exchange, Inc.

 

  •   Commodity Exchange, Inc.

 

  •   CME Group Community Foundation

 

  •   CME Group Foundation

 

  •   CMEG Strategic Sdn Bhd

 

  •   CMEG Mexico, S. de. R.L. de C.V.

 

  •   Chicago Mercantile Exchange Trust



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE OF CLAIMS

1. Release. For good and valuable consideration, including the provision of the
“Retirement Benefits” as defined in the Retirement Agreement (the “Retirement
Agreement”) by and between Phupinder Gill (“Executive”) and CME Group Inc. (the
“Company”) dated February 15, 2017, Executive, and anyone claiming through him
or on his behalf, releases the Company and the other Releasees (as defined in
the Retirement Agreement) with respect to any and all claims, actions, causes of
action, complaints, grievances, demands, allegations, promises, and obligations
for damages, and any and all other demands Executive may have against the
Releasees or has or has ever had, whether known or unknown, concerning, relating
to, or arising out of any alleged acts or omissions by any of the Releasees from
the beginning of time to the date on which Executive executes this release (the
“Release”). Without limiting the generality of the foregoing, the claims
released by Executive hereunder include, but are not limited to:

 

  (a) all claims for or related in any way to Executive’s employment,
compensation, other terms and conditions of employment, or cessation of
employment with the Company;

 

  (b) all claims that were or could have been asserted by Executive or on his
behalf against the Company or the other Releasees: (i) in any federal, state, or
local court, commission, or agency; (ii) under any public policy or common law
theory; or (iii) under any employment, contract, tort (including but not limited
to claims for intentional infliction of emotional distress), federal, state, or
local law, regulation, ordinance, or executive order; and

 

  (c) all claims that were or could have been asserted by Executive or on his
behalf arising under any of the following laws, as in effect or amended from
time to time: the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.
(“ADEA”); Title VII of the Civil Rights Act of 1964, Sections 1981 and 1981a of
the Civil Rights Act of 1866, as amended, the Americans with Disabilities Act
(“ADA”), the Worker Adjustment and Retraining Notification Act (“WARN”), the
Genetic Information Nondiscrimination Act (“GINA”), the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Lilly Ledbetter Fair
Pay Act of 2009, the Occupational Safety and Health Act, the Dodd-Frank Act, the
Sarbanes-Oxley Act, the Executive Polygraph Protection Act, the Illinois Human
Rights Act, the Illinois Worker Adjustment and Retraining Notification Act, the
Illinois Constitution, the anti-retaliation provisions of applicable laws, and
any other applicable federal laws, state statutes and/or local ordinances.



--------------------------------------------------------------------------------

Nothing in this Release shall be construed to prevent Executive from responding
truthfully to a valid subpoena, from filing a charge with, or participating in
any investigation conducted by, any state, local or federal administrative
agency, governmental agency, or regulatory body (including the Securities and
Exchange Commission, the Department of Justice, National Labor Relations Board,
and the Equal Employment Opportunity Commission) alleging violations of state,
local or federal laws or regulations.

Notwithstanding any other terms or provisions of this Release of Claims,
Executive is not releasing: (a) claims arising after Executive signs this
Release; (b) claims related to enforcement of the Retirement Agreement;
(c) claims for accrued, vested benefits under any employee benefit plan of the
Company (including any rights under the Company’s Senior Management Supplemental
Deferred Savings Plan or its Supplemental Executive Retirement Plan) or for
reimbursement under any group health or disability plan in which Executive
participated in accordance with the terms of such plans and applicable law;
(d) any continuing rights to indemnification by the Company; and/or (e) any
claims or rights that cannot be waived by law, including without limitation,
Executive’s right to report possible violations of federal law or regulation to
any governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation.

2. Review and Revocation Period.

 

  (a) By executing and delivering this Release, Executive acknowledges that
Executive has carefully read this Release, and specifically, the release at set
forth in Section 1 hereof; Executive has had at least twenty-one (21) days to
consider the Release before execution and delivery hereof to the Company; and
Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss the Release with an attorney of Executive’s choice
and that Executive has had adequate opportunity to do so. Executive fully
understands the final and binding effect of the Release; the only promises made
to Executive to sign the Release are those stated in the Retirement Agreement;
and Executive is signing the Release voluntarily and of Executive’s own free
will. Executive acknowledges that, absent this Release becoming effective,
Executive would not be entitled to the Retirement Benefits.

 

  (b) Notwithstanding the initial effectiveness of the Release, Executive may
revoke the execution and delivery (and therefore the effectiveness) of the
Release within the seven day period beginning on the date Executive delivers the
executed Release to the Company (such seven day period being referred to herein
as the “Release Revocation Period”). To be effective, such revocation must be in
writing signed by Executive and must be delivered to Company before 11:59 p.m.,
Central Standard time, on the last day of the Release Revocation Period.



--------------------------------------------------------------------------------

In the event of such revocation by Executive, the Retirement Agreement
(including Section 4 thereof) shall remain in full force and effect, except that
the Release shall not be effective, and Executive shall not have any rights, and
the Company shall not have any obligations, to pay or provide the Retirement
Benefits. Provided that Executive does not revoke his consent to the Release
within the Release Revocation Period, the Release shall become effective on the
eighth (8th) calendar day after the date upon which he executes this Release
(the “Release Effective Date”).

IN WITNESS WHEREOF, the undersigned has executed this Release as of
                    , 2017.

 

 

Phupinder Gill